Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Detailed action
Claims 1-18 are pending and are being considered.
Specification 
The specification filed on October 09, 2020 is accepted.
Drawings
The drawings filed on October 09, 2020 are objected due to not being clear and are not readable. 
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Information Disclosure Statement

The information disclosure statement (IDS) submitted on 05/11/2021 was filed after the mailing date of the application no. 17/067,246 on 10/09/2020.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
                                               Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-18 are rejected under 35 U.S.C. 103 as being unpatentable over Yu (US 20150227733) in view of Cheng et al (hereinafter Cheng) (US 20210051002).

1 Yu teaches a system, comprising: (Yu on [0007] teaches an automatic login system and method);
an electronic device comprising a unique identification number and configured to receive an input from a user (Yu on [0026-0027] teaches a terminal 10 (i.e. electronic device) to receive input user ID (i.e. unique identification number associated with user to access network) and password from user and generate unique identification number based on the unique ID of user. Further teaches storing ID in a storage module of the terminal device);
a remote server comprising authentication information corresponding to the user (Yu on [0023-0024 and 0027] teaches authentication server 20 generate and store authentication key (i.e. authentication information) in database 21 of authentication server 20);
wherein the electronic device enables access to authentication information corresponding to the user when the unique identification number of the electronic device matches a predetermined unique identification number stored on the remote server (Yu on [0023] teaches The authentication server 20 may be configured to compare the input ID (i.e. unique identification number) and the input password with a previously stored ID and password. When the input ID and the input password are the same as (e.g., match or correspond to) the previously stored ID and password, the authentication server 20 may be configured to generate an authentication key (i.e. authentication information), transmit the authentication key to the terminal 10, and approve (e.g., authenticate) the initial login).
Although Yu teaches terminal and server are connected to share information with each other but fails to explicitly teach a secure link coupling the electronic device to the remote server, however Cheng from analogous art teaches a secure link coupling the electronic device to the remote server (Cheng on [0027] teaches the client device 140 can communicate with the application server 120 using encrypted communications that transit the network 130. See on [0084] teaches one or more of the server computers 820A-N process login and other requests received from the client devices 830A-N via the communication network(s) 840A and 840B according to the Hypertext Transfer Protocol (HTTP) or Hypertext Transfer Protocol Secure (HTTPS) application-layer protocol).
Thus, it would have been obvious to one ordinary skill in the art before the effective filing date to implement the teaching of Cheng into the teaching of Yu by having secure communication link coupled with server and electronic device. One would be motivated to do so in order to perform secure communication between client device and server (Cheng on [0003]).


Regarding claim 7 Yu teaches a method comprising (Yu on [0007] teaches an automatic login system and method);
storing a unique identification number on an electronic device (Yu on [0026-0027] teaches storing user ID (i.e. unique identification number) in a storage module of the terminal device (i.e. electronic device));
 receiving an input from a user (Yu on [0026-0027] teaches a terminal 10 (i.e. electronic device) to receive input user ID (i.e. unique identification number associated with user to access network) and password from user and generate unique identification number based on the unique ID of user);
storing authentication information corresponding to the user on a remote server (Yu on [0023-0024 and 0027] teaches authentication server 20 generate and store authentication key (i.e. authentication information) in database 21 of authentication server 20);
and enabling access to the authentication information corresponding to the user when the unique identification number of the electronic device matches a predetermined unique identification number stored on the remote server (Yu on [0023] teaches The authentication server 20 may be configured to compare the input ID (i.e. unique identification number) and the input password with a previously stored ID and password. When the input ID and the input password are the same as (e.g., match or correspond to) the previously stored ID and password, the authentication server 20 may be configured to generate an authentication key (i.e. authentication information), transmit the authentication key to the terminal 10, and approve (e.g., authenticate) the initial login).
Although Yu teaches terminal and server are connected to share information with each other but fails to explicitly teach a secure link coupling the electronic device to the remote server, however Cheng from analogous art teaches generating a secure link between the electronic device and the remote server (Cheng on [0027] teaches the client device 140 can communicate with the application server 120 using encrypted communications that transit the network 130. See on [0084] teaches one or more of the server computers 820A-N process login and other requests received from the client devices 830A-N via the communication network(s) 840A and 840B according to the Hypertext Transfer Protocol (HTTP) or Hypertext Transfer Protocol Secure (HTTPS) application-layer protocol).
Thus, it would have been obvious to one ordinary skill in the art before the effective filing date to implement the teaching of Cheng into the teaching of Yu by having secure communication link coupled with server and electronic device. One would be motivated to do so in order to perform secure communication between client device and server (Cheng on [0003]).

Regarding claim 13 Yu teaches a non-transitory computer-readable storage medium containing executable computer program code, the code comprising instructions configured to cause a computing 18Reference No. 022132.00242ARENT Fox LLP device to (Yu on [0019] teaches non-transitory computer readable media on a computer readable medium containing executable program instructions executed by a processor);
storing a unique identification number on an electronic device (Yu on [0026-0027] teaches storing user ID (i.e. unique identification number) in a storage module of the terminal device (i.e. electronic device));
(Yu on [0026-0027] teaches a terminal 10 (i.e. electronic device) to receive input user ID (i.e. unique identification number associated with user to access network) and password from user and generate unique identification number based on the unique ID of user);
receive authentication information corresponding to the user on a remote server (Yu on [0023-0024 and 0027] teaches authentication server 20 generate and store authentication key (i.e. authentication information) in database 21 of authentication server 20 and transmits the authentication key to terminal 10);
and enable access to the authentication information corresponding to the user when the unique identification number of the electronic device matches a predetermined unique identification number stored on the remote server (Yu on [0023] teaches The authentication server 20 may be configured to compare the input ID (i.e. unique identification number) and the input password with a previously stored ID and password. When the input ID and the input password are the same as (e.g., match or correspond to) the previously stored ID and password, the authentication server 20 may be configured to generate an authentication key (i.e. authentication information), transmit the authentication key to the terminal 10, and approve (e.g., authenticate) the initial login).
Although Yu teaches terminal and server are connected to share information with each other but fails to explicitly teach a secure link coupling the electronic device to the remote server, however Cheng from analogous art teaches generate a secure link between the electronic device and the remote server (Cheng on [0027] teaches the client device 140 can communicate with the application server 120 using encrypted communications that transit the network 130. See on [0084] teaches one or more of the server computers 820A-N process login and other requests received from the client devices 830A-N via the communication network(s) 840A and 840B according to the Hypertext Transfer Protocol (HTTP) or Hypertext Transfer Protocol Secure (HTTPS) application-layer protocol).
 into the teaching of Yu by having secure communication link coupled with server and electronic device. One would be motivated to do so in order to perform secure communication between client device and server (Cheng on [0003]).

	Regarding claim 2, 8 and 14 the combination of Yu and Cheng teaches all the limitations of claim 1, 7 and 13 respectively, Yu further teaches wherein the user is a human or a robot (Yu on [0022] teaches user (i.e. user is well known in the art as human) input user ID and password).
Regarding claim 3, 9 and 15 the combination of Yu and Cheng teaches all the limitations of claim 1, 7 and 13 respectively, Yu further wherein when the unique identification number of the electronic device matches the predetermined unique identification number stored on the remote server, the authentication information is communicated to the electronic device [[via the secure link]] (Yu on [0023] teaches the authentication server 20 may be configured to compare the input ID (i.e. unique identification number) and the input password with a previously stored ID and password. When the input ID and the input password are the same as (e.g., match or correspond to) the previously stored ID and password, the authentication server 20 may be configured to generate an authentication key (i.e. authentication information), transmit the authentication key to the terminal 10, and approve (e.g., authenticate) the initial login).
Cheng teaches and a secure link for communicating information (Cheng on [0027] teaches the client device 140 can communicate with the application server 120 using encrypted communications that transit the network 130. See on [0084] teaches one or more of the server computers 820A-N process login and other requests received from the client devices 830A-N via the communication network(s) 840A and 840B according to the Hypertext Transfer Protocol (HTTP) or Hypertext Transfer Protocol Secure (HTTPS) application-layer protocol).
 into the teaching of Yu by having secure communication link coupled with server and electronic device. One would be motivated to do so in order to perform secure communication between client device and server (Cheng on [0003]).

Regarding claim 4, 10 and 16 the combination of Yu and Cheng teaches all the limitations of claim 3, 9 and 15 respectively, Yu further wherein the electronic device is configured to apply the authentication information as a login to a network for the user (Yu on [0023] teaches the authentication key is for login in network. See on [0027] teaches the authentication server 20 may be configured to approve an automatic login using the ID, the authentication key, and the unique regenerated number).
Regarding claim 5, 11 and 17 the combination of Yu and Cheng teaches all the limitations of claim 1, 7 and 13 respectively, Cheng further wherein the electronic device comprises a terminal coupled to a network (Cheng Fig 1A and text on [0023] teaches a client device coupled to network 130).
Thus, it would have been obvious to one ordinary skill in the art before the effective filing date to implement the teaching of Cheng into the teaching of Yu by having secure communication link coupled with server and electronic device. One would be motivated to do so in order to perform secure communication between client device and server (Cheng on [0003]).

Regarding claim 6, 12 and 18 the combination of Yu and Cheng teaches all the limitations of claim 1, 7 and 13 respectively, Cheng further wherein the remote server is a Credential Hardware Security Module ("HSM") comprising individually encrypted credential bins, wherein each of the 17Reference No. 022132.00242ARENT Fox LLP bins is configured to store single authentication information corresponding to the user (Cheng on [0023] teaches the intermediary server computer 110 can be offloaded to the hardware security module 150. The client-server architecture 100 can include the hardware security module 150. See on [0029] teaches The HSM 150 can store keys 152A-N in volatile and/or non-volatile storage elements of the HSM 150. The keys 152A-N can be generated by the HSM 150 and/or requested to be stored on the HSM 150. The keys 152A-N can potentially be kept more secure by storing the keys 152A-N on the HSM 150. Each of the keys 152A-N can have persistent attributes and volatile attributes).
Thus, it would have been obvious to one ordinary skill in the art before the effective filing date to implement the teaching of Cheng into the teaching of Yu by having secure communication link coupled with server and electronic device. One would be motivated to do so in order to perform secure communication between client device and server (Cheng on [0003]).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Field et al (US 20190007204) Systems and methods are provided for adding security to client data by maintaining decryption keys at a server that provide access to encrypted keys that are maintained at a client system with encrypted client data. A specialized protocol is utilized for accessing the decryption keys from the server. Once obtained, the decryption key is used to decrypt the encrypted key at the client and then the newly decrypted decryption key is used to decrypt the encrypted data.
Owen et al (US 20040187018) the invention is directed towards Multi-factor authentication system to gain access to a network resource from an access authority of a computer network. In such a system, the network resource may comprise an application, service, or device of the computer network, or even access to the computer network itself. The access authority may comprise a server of the computer network, which grants access once the 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOEEN KHAN whose telephone number is (571)272-3522.  The examiner can normally be reached on 7AM-5PM EST M-TH Alternate Fridays.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shewaye Gelagay can be reached on (571)272-4219.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.